—In two related actions which were, in effect, consolidated for trial, inter alia, to recover damages for goods sold and delivered and to foreclose a mechanic’s lien, the plaintiffs in both actions appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered August 29, 2001, as denied their motion for summary judgment in both actions, and granted that branch of the cross motion of Gustavo Gatell, Elba E. Gatell, and Gatell Properties, LLC, defendants in Action No. 2, which was to dismiss the complaint in Action No. 2 insofar as asserted against those defendants and to foreclose the mechanic’s lien, and discharged the lien.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiffs failed to demonstrate their prima facie entitlement to judgment as a matter of law in Action No. 1 (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; cf. Greenspan v Amsterdam, 145 AD2d 535). Accordingly, the Supreme Court properly denied that branch of their motion which was for summary judgment in that action.
The Supreme Court also properly dismissed the complaint in Action No. 2 and discharged the mechanic’s lien since the lien notice did not substantially comply with the provisions of the Lien Law (see Lien Law § 23; Advanced Alarm Tech. v Pavilion Assoc., 145 AD2d 582; Diamond Architecturals v EFCO Corp., 179 AD2d 420; Empire Pile Driving Corp. v Hylan Sanitary Serv., 32 AD2d 563).
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.